 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Heritage Mobile Homes of Arizona,Inc.,andMill and Cabinet Local#2093,United Brother-hood of Carpenters and Joiners of America. Case28-CA-2047December31, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn September 9, 1970, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatWestern Heritage Mobile Homes of Arizona, Inc.,Phoenix, Arizona, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG, Trial Examiner This trial under Section10(b) of the National Labor Relations Act was conductedat Phoenix, Arizona, on May 7 and 8, 1970, pursuant to aComplaint and Notice of Hearing dated March 31, 1970.The complaint alleges that the Respondent by interfer-ence, restraint, and coercion of its employees and bydiscriminating in regard to terms or conditions ofemployment of employees, thereby discouraging member-ship in a labor organization, engaged in unfair laborpractices proscribed by Sections 8(a)(1) and 8(a)(3) and 2(6)and (7) of the Act.Subsequent to the trial the counsel for the GeneralCounsel moved the Trial Examiner to amend the record inthree points, the first of which sought the insertion of ananswer by witness Johnston to counsel's question concern-ing the writing of a letter. The Respondent opposed themotion with respect to point one thereof on the groundsthat there had been no answer to the question. After dueconsideration, the motion is denied with respect to pointone and granted with respect to points two and three, andthe transcript is amended accordingly.Upon the entire record in this case, from my observationof the demeanor of the witnesses as they testified, andcareful consideration of the briefs filed by the parties, Ihereby make the following findings and conclusions:FINDINGS OF FACT1.JURISDICTIONWestern Heritage Mobile Homes of Arizona, Inc., acorporation duly organized under the existing by virtue ofthe laws of the State of Arizona, hereinafter referred to astheRespondent, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDMill and Cabinet Local #2093, United Brotherhood ofCarpenters and Joiners of America, hereinafter referred toas the Union, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that (a) on or aboutFebruary 11, 1970, at the Respondent's plant BobJohnston, a supervisor for the Respondent, indicated to theRespondent's employees that the Respondent was main-taining surveillance of the union activities of its employeesand otherwise gave the impression that the Respondent wasmaintaining such surveillance; (b) that on or aboutFebruary 11, 1970, at the Respondent's plant, BobJohnston questioned employees concerning their unionactivities, their signing membership cards for the Union,and other matters relating to their union sympathies anddesires and that, by the aforesaid acts, the Respondentinterfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act,thereby engaging in unfair labor practices in violation ofSections 8(a)(1) and 2(6) and (7) of the Act.The complaint alleges further that on or about February11, 1970, the Respondent discharged employees J. C. Hixonand Lupe Vallecillo because they joined or assisted theUnion or engaged in other union activity or concertedactivities for the purpose of collective bargaining or mutualaid or protection; that, by said acts, the Respondentinterfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act,thereby engaging in unfair labor practices in violation ofSections 8(a)(l) and 2(6) and (7) of the Act; and that, bysaidacts,theRespondent did discriminate and is187 NLRB No. 91 WESTERN HERITAGE MOBILE HOMES647discriminating in regard to the hire or tenureof employ-ment and terms or conditionsof employment of employees,therebydiscouraging membership in a labor organization,and has engaged in unfairlaborpracticesaffectingcommerce within the meaning of Sections8(a)(3) and 2(6)and (7) of the Act.In its dulyfiledanswertheRespondent denied thecommissionof anyunfair labor practices.J.C.Hixon testifiedthathewas hired by theRespondentCompany onMarch5, 1969,and worked in theplumbing departmentfrom March8, 1969,untilFebruary11, 1970, the date his employment terminated. Hixondescribedhis workas hooking up gaslines and laying sewerlines in the new homes being built.He statedthat RobertJohnston was his immediate supervisorand that onFebruary 11, 1970, he hadthe highest seniority in theplumbing departmentwhichcomprised from 6 to 10employees.Indescribing the events leadingup tohisallegeddischarge, Hixon testified that he leftwork at 4:30 p.m. onFebruary 9, 1970, clocked out, andgot into his car to gohome.A man was standing out at the gate and as Hixonpassed him in the car the man handed Hixon a pamphlet,and Hixondrove off. The pamphlet,according to Hixon,was distributedby Carpenter's Union 2093.Hixon testifiedthat at the time of this incident,in the generalvicinity, therewas a uniformed plant guard and some others, including adispatcheremployed bythe Respondent.Hixon stated that on the followingday, February 10,1970, in theafternoon,the various departments of theRespondent were advised throughthe plantintercom toproceed to the lunchroomWhen Hixon's department wascalledhewent to the lunchroom wherehe joinedapproximately30 of theotheremployees of theRespon-dent.VictorJackson,a companyrepresentative and generalmanager, was there,as were the foremen of the variousdepartments,including Bob Johnston,Hixon's foremanAccording to Hixon,at this meeting Jacksonsaid, "TheUnion will promise youthis or promiseyou that, but I tellyou whattheywill do. They will take your $100 plus $10 amonth dues."Accordingto Hixon, he also stated,"I wouldbe awful disappointed, feel awful badifyou had to go to aunion whenyou couldcome to me."Hixon testified further thathe clockedout that evening at4:40 and drove to the meetingplace in Chandler whereapproximatelyfouror fiveemployeeswerealreadyassembled.Accordingto Hixon,two union representativeswere also present and a question and answer session ensuedconcerning union benefits,includinghealthand welfare,vacation plans, and wages.According to Hixon,one of theunion representatives then announced thatthe way to getintothe Unionwas by signing cards and asked if there wasanyone there who would like to sign thecards. According toHixon, there was abriefsilence andfinallyHixon said,"Well, let me break theice; I'll sign one." Hixon stated thathe then got up, took a card and a pen, andsignedHixonstated that of the 20 others who were then present, all but 2signed up;one of the men who signeda card was LupeVallecilloHixon continued his testimony stating that the nextmorning he reportedto work at 7:50, punchedhis timecard,went to the plumbing department,started to get his tools,and was ready to go to work.Hixon testified that at this point Vallecillo and some ofthe other employees came in.Bob Johnston,who was at theside,said,"Jim, did you go to the union meeting lastnight?"When Hixon responded in the affirmative,Johnston said,"Did you sign a card?"Hixon againresponded affirmatively. According to Hixon,Johnstonthen said, "Did you give them your $10?"to which Hixonresponded, "If I knew it was going to cost me $10, Iwouldn'thave signed."Hixon stated that the men thenscattered to their jobs. According to Hixon,during thisconversation,Vallecillo,who was present,stated,"I signedone and I even got a pen to go with it."Hixon testified that he then went to work hooking upgaslines and laying in water lines and sewer lines in themobile homes.According to Hixon,around 9 o'clock thatmorning Johnston came back to the department and saidhe was going to take Vallecillo down to the appliance dockand break him in on hooking up lines. According to Hixon,Johnston said, "I think he'll make a good man there." Laterthat afternoon at about 3 o'clock,afterHixon had beencalled to thedock bySlocum and told that he had somegaslines that were not right and had to be changed, Hixonhad another conversation with Johnston.Hixon toldJohnston he had to change all the gaslines. Johnston thentook Hixon into the personnel office,closed the door, andaccording to Hixon stated,"We have been friends, haven'twe?" and then said,"I'm going to have tolay you off."Hixon testified that he asked Johnston for a reason andJohnston answered,"Ican't;you give me one." JohnstontoldHixon that he had spent 45 minutes in Birdsong'soffice trying to talk him out of it.Birdsong is the vicepresident of the Respondent Company.According to Hixon,Johnston would not give him areason for laying him off.Johnston told Hixon to go get histools and then they went to the supply room whereJohnston punched out Hixon's timecard.According toHixon,Johnston told him,"This is the hardest thing I everdid." After Jackson gave Hixon his check Johnston toldHixon,"If there's ever anything I can do for you Jim,I'lldoit. "Hixon stated that Johnston had never complained to himabout his work,but on the contrary on several occasionshad said that his work was good.Hixon testified that henever told anyone at Western Heritage that he was quittinghisjob.Based on my observation of the demeanor of the witness,Hixon,as he testified, I credit his testimony. He wasthoroughly straightforward and responded with sincerety,without equivocation,and with a clear absence of strainand contrivance.Icredit his version of the events anddiscussions that led up to his discharge,and I credit hisdenial that he quit his employment.Lupe Vallecillo testified that he went to work for theRespondent on January 28, 1970, and that he was laid offon February 11, 1970. Vallecillo testified that hisjob was inthe plumbing department hooking up latrines,furnaces,and bathtubs and that his foreman was Bob Johnston.Vallecillo testified that when he left work on Wednesday,February 9, he received a union pamphlet. The next day, 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 10, Vallecillo discussed the Union with J. C.Hixon. Vallecillo stated that he asked Hixon what theUnion was all about and Hixon told him that it had to dowith wages, hospitalization,insurance,and so forth andthat if Vallecillo wanted to learn more about it he could goto the unionmeetingthat evening where it would beexplained. According to Vallecillo, during this conversationJohnstoncame in,was picking up something nearby, andsaid nothing.According to Vallecillo, later that day company repre-sentativescalled in the different sections to a meeting andVallecillo went in with the plumbing department employ-ees. Vallecillo recalledstatementsconcerning the matter ofjoining the Union and recalled that the employees wereadvised that no one could force them to join the Union.Vallecillo recalled that the man who did the speaking saidin effectthat it would be a slap in the face to have theemployees pay someone to talk for them when they coulddo it themselves.Vallecillo stated there were three companyrepresentativespresent at thismeeting.Vallecillo attended the unionmeetingthat evening and hestated that the union representatives, after a discussion ofthe objectives of the Union, showed those attending unioncards which could be filled out and said that if anybodywanted to sign up to come on up and get one of the cards.According to Vallecillo, "J. C. Hixon was the first one to goup. Nobody moved, so he says `I'll break the ice.' I got upafter him and then the rest of them got up."According to Vallecillo, Vallecillo went to work onFebruary 11,going in alittlebefore 8 o'clock. Vallecillotestifiedthat shortly before 8 o'clock a group stood in acircle includingHixon, Johnston, Vallecillo, and others.According to Vallecillo, Hixon wasgettinghis tools andJohnston asked Hixon if he had beenat the union meeting.Hixon said he had been. Johnston asked him if he had paidhis $10. Hixon said, "No, if I had known I had to pay $10, Iwouldn't have joined." According to Vallecillo, Vallecillothen pulled out a pen and showed it and said, "I signed forit too and got a pen besides."According to Vallecillo, in the afternoon of that day,sometimebefore 3 o'clock, Bob Johnston came to where hewas working and said he wanted to talk with him. Johnstonsaid,"I'm going tohave to lay you off." Vallecillo askedhim why and he said there was not enough trailer sales so hedid not need Vallecillo. Johnston told Vallecillo to gopunch out. Vallecillo punched out and Johnston said, "let'sgo up to the main office." While walking to the main office,Johnston told Vallecillo that when they started hiring again,he was going to try to get Vallecillo back on. Based on myobservation of the demeanor of the witness, Vallecillo, as hetestified, I credit his testimony. He testified in a truthful,straightforwardmanner.Richard J. Wilquet testified that he was an employee ofthe Respondent, having worked for the Respondent sinceNovember 17, 1969. He testified that he was present at themeetingof employees on the morning of February 11, andthat at that time he did not hear Johnston make anystatementtoMr. Hixon about the Union nor did he hearJohnston ask Hixon if he had signed a union card.Robert M. Johnston testified that he was foreman of theplumbing department for the Respondent Company,having been employed by the Company since July 2, 1969.Johnston testified that Hixon quit his job on February 11,1970.According to Johnston,sometimebetween I and 4o'clock on February 11, Hixonsaidto Johnston, "I quit, Imight as well get my tools and lunch bucket," to whichJohnston replied, "Well, if that's the way you feel why allright."Johnston stated that the first time he learned that theUnion was attempting to organize the shop was when theletterswere passed out I or 2 days before Hixon allegedlyquit.According to Johnston, Jackson, the generalmanagerof the Respondent, told him that the letters were beingpassed out but saidnothing elseabout the distribution ofunion materials.Johnstontestifiedthat on the morning ofFebruary 11, he had 10 menin a meetingat which he wasassigningwork. Johnston assigned Hixon to the rough inplumbing and the other employees had thesamejob theyhad the day before. According to Johnston, nothing wassaid about the Union at thismeeting.Johnston deniedasking Hixon or Vallecillo if they had attended any unionmeeting orsigned union cards and stated that he had notasked any employee about the Union. With respect toVallecillo, Johnston stated that the inspector had com-plained about the way in which Vallecillo was putting onthe 3-inch drain lines and that Johnston had to getVallecillo to rectify this. According to Johnston, he toldVallecillo about it and showed him how to correct it, but onFebruary I 1 he had the same problems that he had 2 daysearlier,with the lines leaking and running up hill.According to Johnston, he kept telling Vallecillo about thisand showing him how it was done, which was very simple.Johnston statedseveral timeshe went to where Vallecillowas working and Vallecillo would be laying there on acreeper and would not be doing anything. Johnston statedthat with all these problems and the inspector "crawling onmy back" and with Vallecillo loafing several times,Johnston was just fed up with him and discharged him.Concerning the alleged quit by Hixon on February 11,Johnstonstated in essencethat, on the morning of the 11th,he assigned Hixon to rough in plumbing. At 9 o'clock whenJohnston checked Hixon's work, the work was notsatisfactory-he was not doing it correctly. According toJohnston, some of thelineswere coming up outside the wallinstead of inside the wall. Johnston stated that it was up toHixon to bring thoselinesup through the proper places andthis was not being done correctly. Approximately an hourlaterJohnston checked again and found the samedeficiency. Johnston stated that he talked to Hixon aboutit,thatHixon knew how to do it because he had done itbefore. Johnston stated that, at I or i-1/2 hour intervals, herecheckedHixon'swork and each time he found itunsatisfactory and each time Johnston discussed it withHixon. According to Johnston, around 2 o'clock in theafternoon he told Hixon that if he did not straighten outand get his work done right Johnston would have to replacehim.According to Johnston, Hixon got "real mad" and said,"Well, I know what you're trying to do ... you're trying toget rid of me on account of the Union." When Johnstonreiterated that if Hixon did not do his work right he wasgoing to have to replace him, Hixon said, according to WESTERN HERITAGE MOBILEHOMES649Johnston,"Well, I'll just quit," to which Johnstonresponded,"Well, if you want to quit that's up to you."Hixon got his tools and lunchpail,went upto the mainoffice, got his time and his finalcheck,and left.Johnstonstated that at no timeon February II did hehave a conversation with Birdsong,the Respondent's vicepresident.Johnstonstatedthathe said nothing to Hixonabout having any conversationwithBirdsong.Johnstondenied the versiongiven by Hixonof his conversation withHixon and statedthat he madeno statementstoHixonabout having to find a reason for letting him go. He deniedhaving said that he was in Birdsong'soffice 45 minutestrying to talk himout of letting Hixon go.Johnston statedthat Hixon quit.Concerningthe letterwritten by JohnstontoW. R. Batespostmarked March 6,1970, in whichJohnston wrote onHixon'sbehalf concerningHixon's workqualifications,Johnston testified that he wrote the letter at the request ofHixon,thatHixon called him on the telephone in theevening at home and asked Johnston to give him a letter ofrecommendationso he couldget ajob. Hixon requestedthat Johnston send the lettertoW. R.Bates andgave himthe address.Accordingto Johnston,Hixon toldJohnstonthat Bates was the manager of a mobilehomeplant andthat he wantedthe letter sent to Bates' home because theplant was not openon Saturday and he had to have theletter by Saturdayso that Hixoncould go to work Mondaymorning.Basedonmy observation of thewitness,Johnston, as he testified, I do not credithis version of theevents and conversations whichprecededthe discharge ofHixon and Vallecillo.While Johnstonappearedoutwardlycalm as a witness,Iwas impressedwith a lack ofsincerity inJohnston's tone and amconvincedthat he was testifyingwith strain and contrivance.The very substance of histestimony concerning his alleged repeatedchecking andreprimanding of Hixonon February 11, 1970, while Hixonwas engaged in a simple operation strainsmy credulity. Isimplydo not credit his testimony.Crediting the testimonyof Hixon,as explicated above, asto the events that transpiredthat day andnot crediting theversion of Johnston,the recordestablishes the fact thatafterHixon had beenasked by Slocumto change somegaslines which "weren'tright" Johnstontook Hixon intothe personnel office and told Hixon thathe had to lay himoff.Whenqueried for a reason, Johnston wouldgive none,indicating essentially that he had beenin VicePresidentBirdsong'soffice "trying to talk him out ofit." Johnstontold Hixonto punch out,Hixonpicked up his check and histools and left. Based on the recordas a whole and mycredibilityfindings explicated hereinabove,I am convincedand I find thatHixon did notquithis employment with theRespondent but was dischargedby JohnstonTurning to Vallecillo,Ifind that,on themorning ofFebruary11, Johnstontook Vallecillo off thework that hewas performing and reassigned him to be broken in onhookingup lines. Laterthatday Johnston approachedVallecillo andtold him hehad to layhim off as there werenot enough trailer sales.Vallecillo punched out,was paid,and left.Ifound Vallecilloto be sincere and straightfor-ward as a witness,and I credit his versionof theevents anddiscussions which took place between he and Johnston.Analysis,Discussion,and Concluding FindingsAmple creditedtestimony of record establishes the basicfacts that the unionactivityherein commenced with thepassing out of union materialby Carpenter'sUnion 2093 tothe employeesof the Respondent as they left the plant onFebruary 9, 1970. Thiswas accomplished in the generalvicinityof one of the Respondent'suniform guards, adispatcher for the Respondent,and others.Hixon was oneof those who received union material as he left the plant.The verynext day,February 10,1970, in the afternoon,the Respondent'smanagement summoned the employeesby departmentto the lunchroom,where approximately 30of the Respondent's employees were assembled in thepresenceof key companyrepresentatives,one of whomproceeded to address the group holding up one of the unionpamphlets which had been passed out the preceding dayand indicating essentially that he would be disappointed ifthe men went to a union when they could come directly tohim.Thatsame evening after work Hixon and Vallecilloattended the union meeting inChandler,where about 20 ofthe Respondent's employees gathered to meet with unionrepresentatives.After a discussion concerning the potentialbenefits deriving from union membership,the employeeswere offered cards to sign for the Union.Hixon broke theice by signing the first card,all the others but two thensigned.Vallecillowas among those signing.The next day, February11, 1970, around 8 a.m., Hixonwas questioned by his supervisor, Bob Johnston,concern-ing his unionactivityof the preceding evening. Thisdiscussion took place in the presence of a group ofemployees Both Hixon and Vallecillo stated thatthey hadsigned cards.Having credited the testimony of Hixon and not that ofJohnston, I find that around 8 a.m. on the morning ofFebruary11, 1970, Foreman Johnston,in the presence of agroupof employees,questionedHixon concerning hisunion activities of the preceding evening and that thenature ofsuchinterrogation taking place in the presence ofthe other employees was such as toclearlycreate animpression of surveillanceby theRespondent of the unionactivities of its employees. Cf.InternationalTypographicalUnion,183 NLRB No. 60.Ifind that by such action theRespondent interfered with,restrained, and coerced itsemployeesin their exercise of activities protectedby the Actinviolation of Section 8(a)(1) of the Act. In creditingHixon'stestimony over that of Johnston,Iam notunmindful of the testimony of Wilquet,an employee of theRespondent,who testified that he recalled the meeting thatmorning and who stated concerning the alleged questioningby Johnstonrelative to union activities that "I never heardhim say a word." I was not impressedby Wilquet, who haddifficultyrecalling who was present at that meeting andwhose testimony was markedby a lackof certainty. I donot creditWilquet's testimony.Turningto the discharge of Hixon,Ihave found thatHixon did not quit but was discharged,and I find that therationale advancedby theRespondent as the basis for itscontention, that Hixon's workon February11, 1970, was ofsuch unsatisfactory nature to warrant the behavior ofJohnston in his continuing checking and reprimanding of 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDHixon for Hixon's alleged failure to perform a simpleoperation in a satisfactory manner, strains my credulity.Accordingly,it isreasonable to infer, and I do, that theRespondent advanced this rationale as a pretext for thepurpose of concealing the true reason for the discharge.Shattuck Denn Mining Corp. v. N.L.R B.,362 F.2d 466, 470(C.A. 9). In the case at hand we are confronted with theclassic chronology: the established status of Hixon as asatisfactory employee; Hixon's leading role in a developingunion organizing campaign; knowledge on the part of theRespondent of this activity; the promptlyensuingunlawfulinterrogation by Foreman Johnston; the simple admissionby Hixon that he had in fact signed a union card; followedalmost precipitously, on the same day, by an unusualcourse of conduct by the foreman relative to Hixon; andfinally the discharge of Hixon. I am convinced from amplecredited testimony of record and I find that the Respondentin fact discharged Hixon because of his union activity andthat the Respondent thereby discriminated against Hixonin the term, tenure, and condition of his employment andthereby interfered with, restrained, and coerced employeesthereby engaging in unfair labor practices in violation ofSection 8(a)(3) and 8(a)(1) of the Act.Finally, with respect to the discharge of Vallecillo, I havecredited Vallecillo's testimony as explicated hereinabove.The Respondent took the position with respect to thetermination of Vallecillo that Vallecillo was a probationaryemployee and was terminated during the probationaryperiod and that it was an established past practice of theCompany. The record contains some evidence tending toestablish a practice by the Respondent of hiring andterminating employees in a probationary period. Assumingarguendothat such a practice had been established, theexistence of this past practice sheds very little light on thespecific matter of the discharge of Vallecillo. For even if ajustifiable or lawful reason for discharge exists, if the truemotive for the dischargeis,inwhole or in part,discrimination against the employee because of activityprotected by the Act, this constitutes an unfair laborpractice within the meaning of Section 8(a)(3) and (1) of theAct.N.L R.B. v. Coal Creek Coal Co.,204 F.2d, 579, 583(C.A. 10).Taking into account the fact that Vallecillo participatedin the union activity, attended the union meeting, andsigned a card and that the Respondent with knowledgethereof promptly, as in the case of Hixon, proceeded todischarge him, the inference is inescapable that he wasdischargedbecause of his union activity. I was notpersuaded on this record, in keeping with my evaluation ofJohnston's credibility, that the Respondent dischargedVallecillo for cause. While it is true that an employer maydischarge an employee for any cause or for no cause at all,it iswell settled that it may not discharge an employeebecause of his activity protected by the ActAccordingly, I find that in discharging Hixon andVallecillo on February 11, 1970, the Respondent committedunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent, Western Heritage Mobile Homes ofArizona, Inc., is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.The Union, Mill and Cabinet Local #2093, UnitedBrotherhood of Carpenters and Joiners of America, is alabor organization as defined in Section 2(5) of the Act.3.By discharging J. C. Hixon and Lupe VallecilloFebruary 11, 1970, the Respondent discriminated againstemployees with respect to hire, tenure, and other terms andconditions of employment in order to discourage member-ship in a labor organization and did interfere with, restrain,and coerce its employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby has engagedin unfair labor practices within the meaning of Section8(a)(1) and 8(a)(3) of the Act.4By questioning employees about their union activitiesand by giving the impression of maintaining surveillance ofthe union activities of its employees, all on February 11,1970, the Respondent did interfere with, restrain, andcoerce its employees in the exercise of rights guaranteed inSection 7 of the Act and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. In view of theflagrant nature of the unlawful acts herein a broad ceaseand desist order is recommended.Itwill be recommended that the Respondent offer J. C.Hixon and Lupe Vallecillo immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningstheymay have suffered by reason of the discriminationagainst them from the date of the unlawful discharge to thedate of reinstatement, less interim earnings, and in amanner consistent with Board policy set out inF.W.Woolworth Company,90 NLRB 289, to which shall beadded interest at the rate of 6 percent per annum asperscribed by the Board inIsis Plumbing & Heating Co.,138NLRB 716.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,it isrecommended that the Respondent, Western HeritageMobileHomes of Arizona, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, and coercing its employ-ees in the exercise of activities protected by the Act byinterrogation and by creating the impression of surveillanceof protected activities, or by any other manner.(b)Discharging or otherwise discriminating against, or WESTERN HERITAGEMOBILE HOMESrefusingto reinstate, employees in order to discouragemembership in or support of Mill and Cabinet Local#2093, United Brotherhood of Carpenters and Joiners ofAmerica, or any other labor organization, or because suchemployees engage in concerted activities under the Act2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a) Offer J. C. Hixon and Lupe Vallecillo immediate andfull reinstatement to their former or substantially equiva-lent positions and make them whole for any loss of earningstheymay have suffered by reason of the discriminationagainst them in accordance with the provisions of thesection entitled "The Remedy" above.(b)Preserve and, upon request, make available to theBoard, or its agent, payroll and other records to facilitatethe computation of backpay.(c) Post at its premises at Chandler, Arizona, copies of theattached noticemarked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 28, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.2iIn the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrderis enforced by ajudgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board2 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order what steps Respondenthas taken to comply herewith "APPENDIX651NOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of our employeesbecause they join or engage in activities on behalf ofLocal 2093 or any other labor organization.WE WILL NOT unlawfully interrogate or create theimpression of surveillance of union activities of ouremployees nor in any other manner interfere with,restrain, or coerce our employees in the exercise ofactivities protected by the Act.WE WILL offer J. C. Hixon and Lupe Vallecilloimmediate and full reinstatement to their formerjobs orequivalent ones and pay them backpay to cover theearningstheylost because we discharged them.All our employees are free to become or remain or torefrain from becoming or remaining members of Mill andCabinet Local #2093, United Brotherhood of Carpentersand Joiners of America or any other labor organization.WESTERN HERITAGEMOBILE HOMES OFARIZONA, INC.(Employer)DatedBy(Representative)(Title)NOTE.We will notify the above-named employees ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, asamended,after discharge from the Armed Forces.Thisisan official notice and must not be defaced byanyone.This noticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice, 7011Federal Building&U.S Courthouse, 500 Gold Avenue,S.W., P 0 Box 2146,Albuquerque,New Mexico 87101,Telephone 505-843-2507.